Citation Nr: 0638138	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as numbness 
in the arms and hands.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as numbness 
in the arms and hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1989 to September 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  The veteran's appeal was previously before the Board 
in December 2005.  At that time, the Board remanded the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the upper extremities in order for 
the RO to issue a statement of the case.

In the Board's December 2005 remand, the Board also directed 
the RO to obtain a VA examination that would provide a 
medical opinion regarding entitlement to service connection 
for hypotension with sinus bradycardia, claimed as fatigue, 
to include an undiagnosed illness.  The Board noted that the 
examination should determine the nature and etiology of the 
veteran's complaints of chronic fatigue, with the examiner 
specifically commenting on the findings from Johns Hopkins 
University with respect to neurally mediated hypotension.  

As indicated, the veteran asserted his claim as for chronic 
fatigue.  After an examiner in an April 2002 examination 
diagnosed the veteran has having chronic fatigue with a 
diagnosis of neurally mediated hypotension, the RO 
characterized the veteran's claim to match this diagnosis.  

In compliance with the Board's remand, the veteran underwent 
VA examinations in January 2006 and February 2006.  In the 
January 2006 examination, the examiner concluded that the 
veteran appeared to meet the criteria for chronic fatigue 
syndrome.  The veteran also underwent a February 2006 
examination.  The examined noted review of the veteran's 
medical records and claims file, including medical documents 
and studies from Johns Hopkins University.  The examiner 
opined that the medical literature supported the link between 
chronic fatigue syndrome and Persian Gulf service, but that 
there was no conclusive link between neurally mediated 
hypotension and Persian Gulf service.  In addition, the 
examiner opined that there was no established relationship 
between chronic fatigue syndrome and neurally mediated 
hypotension.  The examiner then found that, as symptoms 
related to hypotension (except for one occurrence of 
syncope-according to history provided by the veteran) were 
not manifested while in service or immediately after service, 
it was less likely than not than neurally mediated 
hypotension began in service or was a result of Persian Gulf 
service.  

The examiner noted, however, that the RO should seriously 
consider service connection for chronic fatigue syndrome, 
based on the veteran's Persian Gulf service.  By a June 2006 
rating decision, the RO granted service connection for 
chronic fatigue syndrome based on the veteran's Persian Gulf 
service.  See 38 C.F.R. § 3.317(a)(2)(B).  The RO issued a 
supplemental statement of the case dated the same day that 
continued to deny service connection for hypotension with 
sinus bradycardia claimed as fatigue, to include as due to an 
undiagnosed illness.

The Board notes that the RO granted service connection for a 
disorder that encompasses the claimed disability: fatigue.  
As noted, the RO previously changed the characterization of 
the veteran's claim to indicate that the RO was attributing 
the veteran's fatigue to a diagnosed disability.  The 
veteran, however, has not claimed service connection for 
symptoms specifically related to hypotension or sinus 
bradycardia.  As the veteran claimed service connection for 
symptoms related to fatigue and the RO has granted service 
connection for chronic fatigue syndrome, the Board finds that 
the veteran has been given a full grant of the benefits 
sought in regard to this disability and therefore, this claim 
is not on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have peripheral neuropathy of the 
right upper extremity attributable to service.

3.  The veteran does not have peripheral neuropathy of the 
left upper extremity attributable to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a February 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not timely provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claims are for entitlement to service connection 
and he was given specific notice with respect to the elements 
of basic service-connection claims and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefits.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the February 2005 letter was 
issued before the April 2005 rating decision which denied the 
benefits sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran asserted that he sometimes had numbness in his 
arms and hands.  An April 2005 rating decision denied service 
connection for peripheral neuropathy of the right and left 
upper extremities.  The RO noted that the veteran's service 
medical records did not show any evidence of complaints, 
diagnosis or treatment for numbness and that the medical 
evidence did not indicate that the veteran currently had 
peripheral neuropathy of the upper extremities.  Upon remand, 
the RO issued a statement of the case in June 2006 that 
continued to deny the veteran's claims of service connection 
for peripheral neuropathy of the upper extremities.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  A disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a). 

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  See 38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.

The veteran underwent a neurological examination in February 
2006.  The examiner did not diagnosis any neurological 
disabilities and noted that "neurologically he is completely 
intact."  Although the veteran had undergone testing in 
January 2005 in which his electromyography/nerve conduction 
study tests indicated that his upper extremities were normal, 
the veteran underwent additional testing in February 2006.  
The physician writing the February 2006 report indicated that 
all testing showed normal results and found that there was no 
electrophysiologic evidence of polyneuropathy or a median or 
ulnar neuropathy.

The medical evidence indicates that the veteran does not have 
any objective signs of peripheral neuropathy of the upper 
extremities and the examiner did not indicate that the 
veteran's complaints of numbness were due to an undiagnosed 
illness.  As the examiner did not find that the veteran's 
complaints of numbness were due to an undiagnosed illness, 
the Board finds that the veteran's claim does not fall under 
38 C.F.R. § 3.317.  As there is no evidence of current 
peripheral neuropathy of the upper extremities, the Board 
finds that the veteran does not have peripheral neuropathy of 
the upper extremities attributable to service.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claims must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


